JS 45 (1/ 96) Elec tronic Version
                                                     Criminal Case Cover Sheet - U.S. District Court

  Place of Offense:                            Related Case Information:           20        CR             10 7 · JDP
                City: Potosi, Wisconsin             Superseding             Docket Number
                                                                ----                      --------
    County /Parrish: Grant County               Same Defendant _ _ _ _             New Defendant _ _ _ __
                                                       Magistrate Judge Case Number
                                                         Search Warrant Case Number _ _ _ _J_ ___,,  1
                                                                                                  / .,...- 0,
                                                                                                            .,..,/)
                                                                                                                 --
                                                                                             _    _ _<..,..
                                                                                                      ~/   - --· ;, ....... . v.
                                                                                                                     /"l--',-,,
                                                                                                                              0
                                                                                                                               -+-,v~
                                                                                                                                    -
                                                                   R 20 I R40 from District of - - - -.      _,1_',«'--o_/~~~.f,-0
Defendant information:                                                                               <;~1;';--,         I.9                   ZO
                                                     ✓                                                '/i~k-             A~k
                                                                                                         ,, /.,ro.
                                                                                                               6
                  Matter to be Sealed                    Yes                            No
                                               --                                                        ,~.US'  '.iC''
                                                                                                        ,V,.') 0 ;;c,..,
                                                                                                                          '7 6_.
                                                                                                                              •/
    D e f . N ame: Jerry K och                                                                            v rJ 1/0 <·,,(/,       ,.J
                                                                                                               ✓,;t                      <
   Alias Name:                                            1y; c_,,}',-
                       ------------------------------------,,~-
                                                                                                                      L,k /       \, •

                                                                                                                                         1,

      City/State: Cuba City                                                        /,'f';
                - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - -
 Year of Birth: 1961                 Last 4 digits of SSN 2761
                                                          ----------
          Sex: Male                  Race: White


U.S. Attorney Information:
                    CHADWICK M. ELGERSMA                              Bar#:
 Interpreter:           ✓       No    Yes           List language and/ or dialect:


Location Status:
Arrest Date:
               Already in Federal Custody as of:                        in
               Already in State Custody
               On Pretrial Release


U.S.C. Citations:
Total# of Counts:              3                    Petty                     Misdemeanor                    ✓        Felony
                                                                              Class A
                                                                              Class B
                                                                              Class C

                 Index Key/Code                       Description of Offense Charged                              Counts(s)
Set 1     21 USC 841(a)(l) and (2)        Distribution of Methamphetamine                                                1, 2
Set 2      21 USC 841(a)(l) and (2)       Possession with Intent to Distributer Methamphetamine                               3
Set 3
Set4
Set5
Set6



Date:                                        Signature      / s/               CHADWICK M. ELGERSMA
